PER CURIAM.
The petition is granted and Jonathan S. Cruz is hereby afforded a belated appeal from judgments and sentences in Okaloosa County case numbers 02-1293, 02-1321, 02-1322, 02-1323, 02-1324, 03-1325, 02-1326, 02-1327, 02-1328, and 02-1329. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the lower tribunal to be treated as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
The notice of appeal shall be treated as initiating a single appeal where this court will review the judgments and sentences in all of the cases identified above. If Mr. Cruz qualifies for appointment of counsel to represent him at public expense in the appeal, the trial court is directed to make such an appointment.
PETITION GRANTED.
BOOTH, DAVIS and PADOVANO, JJ., concur.